EXHIBIT 10.3

 

SECOND AMENDMENT TO THE

JAMES RIVER GROUP, INC.

2003 INCENTIVE PLAN

 

Section 9.9 of the James River Group Inc. 2003 Incentive Plan is hereby deleted
in its entirety and the following substituted in lieu thereof:

9.9 Adjustments. To prevent the dilution or enlargement of benefits or potential
benefits intended to be made available under the Plan in the event of any
extraordinary dividend or other similar distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities,
the issuance of warrants or other similar corporate transaction or event
affecting the Shares with respect to which Options (or any other Awards) have
been or may be issued under the Plan, then the Committee shall, in such manner
as the Committee may deem equitable, adjust any or all of (i) the number and
type of Shares that thereafter may be made the subject of Awards, (ii) the
number and type of Shares subject to outstanding Awards, and (iii) the grant of
exercise price with respect to any Option, or, if deemed appropriate, make
provision for a cash payment to the holder of any outstanding Option; provided,
in each case, that with respect to “incentive stock options,” no such adjustment
shall be authorized to the extent that such adjustment would cause such options
to violate Section 422(b) of the Code or any successor provision; and provided
further, that the number of Shares subject to any Option denominated in Shares
shall always be a whole number. Any adjustments made by the Committee pursuant
to his Section 9.9 shall be binding on all Participants. In the event of any
reorganization, merger, consolidation, split-up, spin-off, or other business
combination involving the Company (each, a “Reorganization”), the Committee
shall either (i) cause any Award outstanding as of the effective date of the
Reorganization to be canceled in consideration of a cash payment made to the
holder of such Award, (ii) provide for an alternate Award (whether from the
Company or another entity that is a party to the Reorganization) to be made to
the holder of such canceled Award substantially equivalent in value to the fair
market value of such canceled Award or (iii) a combination of clauses (i) and
(ii). The determination of fair market value shall be made by the Committee in
its sole discretion.

 

 

 

 